Appeal from a decision and order of the Unemployment Insurance Appeal Board settling the record on appeal. The order and decision of the appeal board settling the record affirmed, with $10 costs. If upon the argument of the appeal the need to consider material not included in the record as settled is demonstrated to facilitate a full determination of the questions of law raised on appeal, the court will receive such additional material in typewritten form. No such clear demonstration has been made on the papers before us. Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ., concur.